           Case 1:19-cv-02645-AJN-KHP Document 139 Filed 12/03/19 Page 1 of 1


                                       TODD & LEVI,LLP
                                            444    MADISON AVENUE
                                                    SUITE1202
                                          NEW YORK, NEW YORK IO02 2
                                                  www.toddlevi.com
JOHN F.TODD                                                                                    TELEPHONE (2     1   2) 308-7400
JILL LEVI
DAVID B.ROSENBERG                                                                              FACSIMILE(212) 308-8450
                                                                                               E MAIL:   toddandlovi@toddlevi.com
                                                              December 3, 2019                NOT FOR SERVICE OF LITIGATION PAPERS




    BYECFandBYHAND

    Honorable Alison J. Nathan
    United StatesDistrict Judge
    SouthemDistrict of New York
    40 Foley Square, Room 2102
    New York, New York 10007

                    Re       City of Almaty, Kazakhstan,et ano.v. Felix cater,et al.,
                             CaseNo. 19 Civ. 2645 (AJN) (KHP)

    Dear JudgeNathan

              We representFelix Sater, Daniel Ridloff. Bayrock Group Inc., Global Habitat Solutions,
    Inc., andRRMl-DR LLC , (the"Moving Defendants").Pursuantto Your Honor's rules, we
    encloseherewith a binder of the following documents submitted in connection with the Moving
    Defendants' Motion to Dismiss (the "Motion") the Amended Complaint:

                     a) Notice of Motion;
                     b) Dec[aration of Ji]] Levi dated December 3, 20] 9, in support of the Motion
                        with Exhibit A (the Amended Complaint);
                     c) Memorandum of Law of the Moving Defendants submitted in support of the
                        Motion.
                     d) The Kazakh Entities' Memorandum of Law in Opposition to the Moving
                          Defendants Motion, with Exhibit A attached thereto; and
                     e)   Reply Memorandum of Law in Further Supposeof Motion to Dismiss the
                          AmendedComplaint


               We Thank Your Honor for her time and attention to this matter



                                                                     :spectfully submitted,


                                                                        VI

     cc:      All counselby ECF
